Case 1:18-cv-00082-GJQ-ESC ECF No. 23 filed 05/21/19 PageID.1164 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN


 KIMBERLY MOGDIS,

        Plaintiff,
                                                                      Hon. Gordon J. Quist
 v.
                                                                      Case No. 1:18-cv-82
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/

                             REPORT AND RECOMMENDATION

                 This matter is before the Court on Plaintiff’s EAJA Petition. (ECF No. 19). On

February 14, 2019, this matter was remanded to the Commissioner for further administrative action

pursuant to sentence four of 42 U.S.C. § 405(g). Plaintiff now moves for an award of fees pursuant

to the Equal Access to Justice Act (EAJA) in the amount of $7,087.50, based upon 26.25 hours of

work compensated at an hourly rate of $270.00. Pursuant to 28 U.S.C. ' 636(b)(1)(B), the

undersigned recommends that Plaintiff’s motion be denied.

                 The EAJA provides that a prevailing party in an action seeking judicial review of a

decision of the Commissioner of Social Security may apply for an award of fees and costs. See 28

U.S.C. § 2412(d)(1)(A). While a prevailing party is not entitled, as a matter of course, to attorney

fees under the EAJA, see United States v. 0.376 Acres of Land, 838 F.2d 819, 825 (6th Cir. 1988),

fees and costs are to be awarded unless the Court finds that the Commissioner’s position was

“substantially justified” or that “special circumstances make an award unjust.” 28 U.S.C. §

2412(d)(1)(A).

                 The burden rests with the Commissioner to establish that her position was

substantially justified, DeLong v. Commissioner of Social Security, 748 F.3d 723, 725-26 (6th Cir.
Case 1:18-cv-00082-GJQ-ESC ECF No. 23 filed 05/21/19 PageID.1165 Page 2 of 5



2014), defined as having “a reasonable basis both in law and fact” and “justified to a degree that

could satisfy a reasonable person.” Glenn v. Commissioner of Social Security, 763 F.3d 494, 498

(6th Cir. 2014). However, the fact that the Commissioner’s decision is found to be supported by

less than substantial evidence does not preclude a finding that the Commissioner’s position was

nonetheless substantially justified. DeLong, 748 F.3d at 725. Defendant opposes the present

motion on the ground that the Commissioner’s position was substantially justified.

               In her challenge to the Commissioner’s decision, Plaintiff alleged several errors.

The Court rejected most of Plaintiff’s arguments, but nevertheless found that the ALJ’s assessment

of the treating medical opinions and of Plaintiff’s subjective allegations was not supported by

substantial evidence. The Court did not conclude that the evidence precluded a determination that

Plaintiff is not disabled, but instead simply found that the ALJ had not articulated substantial

evidence to support the ALJ’s decision.

               The Sixth Circuit has indicated that “where remand was based solely on the ALJ’s

‘failure to explain his findings adequately,” such may very well constitute substantial justification.

Glenn, 763 F.3d at 498; see also, DeLong, 748 F.3d at 727 (because “remand on procedural

grounds may result in yet another denial of benefits. . .we hold that an ALJ’s failure to provide an

adequate explanation for his findings does not establish that a denial of benefits lacked substantial

justification”). While the Court ultimately concluded that remand was appropriate, on procedural

grounds, the ALJ’s decision and Defendant’s defense thereof were substantially justified.

Accordingly, the undersigned recommends that Plaintiff’s motion for EAJA fees be denied.

However, in the event that the Commissioner’s decision is found to not be substantially justified,

the undersigned recommends that Plaintiff’s EAJA award be significantly reduced.




                                                  2
Case 1:18-cv-00082-GJQ-ESC ECF No. 23 filed 05/21/19 PageID.1166 Page 3 of 5



               The EAJA provides that “fees shall not be awarded in excess of $125 per hour

unless the court determines that an increase in the cost of living or a special factor, such as the

limited availability of qualified attorneys for the proceedings involved, justifies a higher fee.” 28

U.S.C. § 2412(d)(2)(A). As courts recognize, the EAJA’s statutory hourly rate “is a ceiling and

not a floor.” Caviness v. Commissioner of Social Security, 681 Fed. Appx. 453, 455 (6th Cir.,

Mar. 3, 2017). Counsel bears the burden of “producing appropriate evidence to support the

requested increase.” Bryant v. Commissioner of Social Security, 578 F.3d 443, 450 (6th Cir. 2009).

Counsel must “produce satisfactory evidence. . .that the requested rates are in line with those

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Ibid. Counsel does not satisfy his burden by simply submitting their

own affidavits or “the Department of Labor’s Consumer Price Index, arguing that the rate of

inflation supported an increase in fees.” Ibid.

               In support of his position to be compensated at an hourly rate of $270, Plaintiff’s

counsel argues that such is justified by “bar association statistics” and “inflation.” The Court is

not persuaded. First, as noted above, reliance on the general notion of “inflation” to support a

request for an increase in the EAJA hourly rate is insufficient. Second, the bar association survey

to which counsel cites “is fairly generic and does not in any way drill down to social security

practitioners specifically.” Thompson v. Commissioner of Social Security, 2014 WL 4080417 at

*1 (W.D. Mich., Aug. 14, 2014).

               In sum, while the Court finds reasonable the number of hours counsel claims to

have expended on this matter, the Court finds unreasonable counsel’s requested hourly rate of

$270. The Court instead finds more appropriate the increased hourly rate of $175 the Court has

recently approved. See Johnson v. Commissioner of Social Security, 2018 WL 2134066 at *2



                                                  3
Case 1:18-cv-00082-GJQ-ESC ECF No. 23 filed 05/21/19 PageID.1167 Page 4 of 5



(W.D. Mich., May 9, 2018); Barnes v. Commissioner of Social Security, 2017 WL 6949277 at *1

(W.D. Mich., Dec. 20, 2017).

               Accordingly, in the event that the Commissioner’s decision is found to not be

substantially justified, the undersigned recommends that Plaintiff be awarded EAJA fees in the

amount of four thousand, five hundred ninety-three dollars and seventy-five cents ($4,593.75)

which represents 26.25 hours of work compensated at an hourly rate of $175. Moreover, in light

of the Supreme Court’s decision in Astrue v. Ratliff, 560 U.S. 586 (2010), the undersigned further

recommends that any award of EAJA fees be entered in Plaintiff’s favor. Id. at 591-93; see also,

28 U.S.C. § 2412(d)(1)(A) (the EAJA awards fees “to a prevailing party”); Kerr v. Commissioner

of Social Security, 874 F.3d 926, 934-35 (6th Cir. 2017) (reaffirming that Astrue requires EAJA

fees to be paid to the claimant).

                                         CONCLUSION

               For the reasons articulated herein, the undersigned recommends that Plaintiff’s

EAJA Petition, (ECF No. 19), be denied on the ground that the Commissioner’s decision was

substantially justified. However, in the event that the Commissioner’s decision is found to not be

substantially justified, the undersigned recommends in the alternative that Plaintiff be awarded

four thousand, five hundred ninety-three dollars and seventy-five cents ($4,593.75) pursuant to the

EAJA and that such be paid directly to Plaintiff.

               OBJECTIONS to this report and recommendation must be filed with the Clerk of

Court within fourteen (14) days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C).




                                                    4
Case 1:18-cv-00082-GJQ-ESC ECF No. 23 filed 05/21/19 PageID.1168 Page 5 of 5



Failure to file objections within such time waives the right to appeal the District Court’s order.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                            Respectfully submitted,



Dated:May 21, 2019                                           /s/ Ellen S. Carmody
                                                            ELLEN S. CARMODY
                                                            United States Magistrate Judge




                                                5
